Powell, J.
Where premises are prepared by a landlord and rented to the tenant for the purpose of carrying on therein a shoe store, and the rent contract contains a clause that “in ease the premises are rendered untenantable by fire the rent is to cease from the date of the fire,” the premises become untenantable, so as to authorize the tenant to quit the premises and cease paying rent, when, as a result of fire, the building is damaged to such an extent that it is unfit for carrying on the business of operating a shoe store, and can not be restored to a fit condition by ordinary repairs such as can be made without unreasonable interruption of the business of the tenant. The evidence in the record is such as to raise a substantial conflict as to whether the premises had become untenantable. The jury, by consent of the parties, viewed the premises. The charge of the court was a fair presentation of the law of the case, free from harmful error. The court, therefore, did not err in refusing to grant a new trial. Judgment affirmed.
Argued January 28, —
Decided June 29, 1909.
Hardeman, Jones ■& Johnston, for plaintiff.
John P. Boss, for defendant.